Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered March 26, 1987, convicting him of burglary in the second degree, petit larceny, and criminal mischief in the fourth degree, after a nonjury trial, and imposing sentence.
*804Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, viewing the evidence in a light most favorable to the prosecution, we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Contes, 60 NY2d 620). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). Although the defendant took the stand and presented an exculpatory version of the events which culminated in his arrest, issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, whose determination is to be accorded great weight on appeal (see, People v Gaimari, 176 NY 84, 94). The testimony elicited by the prosecution was sufficient to sustain the charges for which the defendant now stands convicted. We see no reason to disturb the trial court’s decision to credit this evidence (see, People v Garafolo, 44 AD2d 86, 88).
We have examined the defendant’s remaining contention and find it to be equally unavailing (see, People v McKinley, 124 AD2d 752). Bracken, J. P., Eiber, Spatt and Rosenblatt, JJ., concur.